*56His Honor,
JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
This is an action by a partnership for work done and material furnished for account of the defendant.
Long after issue joined, that is, when the case was actually on trial, the defendant filed an exception (November 18th, 1915), in which she set up that the plaintiff was without right to stand in judgment for the reason that it was not a legal partnership because composed of individuals, one or more of whom are minors. And to support this contention defendant relies upon Sanders & Son v. Schilling, 123 La., 1009.
Whatever merit there- may be in the exception, it was filed too late. “A plaintiff’s right to sue and stand in judgment must be challenged by formal plea tendered in limine.” Gaulden v. Railway Co., 106 La., 410; citing 36 An., 750, 35 An., 251, 34 An., 850, 24 An. 404.
The exception was therefore properly overruled.